Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 06, 2020

The Court of Appeals hereby passes the following order:

A21D0064. HEATHER ANN COOPER v. GREGORY KEILWITZ.

      In this domestic relations matter, the trial court granted defendant Gregory
Keilwitz’s motion for a protective order on March 16, 2020. On July 24, 2020, the
court issued a final order denying plaintiff Heather Cooper’s petition to change the
names of the parties’ minor children. On August 11, 2020, the court granted
Keilwitz’s motion for OCGA § 9-15-14 (b) attorney fees and ordered Cooper to pay
Keilwitz’s counsel $3,558.08 in attorney fees attributable to this litigation. Cooper
filed this application for discretionary review on September 11, 2020, seeking to
appeal all three trial court orders. We lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989). Pretermitting whether a timely discretionary application
following the trial court’s August 11 order – the most recent of the three orders
Cooper seeks to appeal – would have authorized appellate review of all three orders,
her application was untimely filed 31 days after entry of that order. Consequently,
Cooper’s application for discretionary review is hereby DISMISSED for lack of
jurisdiction. See Boyle, 190 Ga. App. at 734.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/06/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.